                          Case 20-12168-CSS                Doc 547        Filed 11/02/20          Page 1 of 1




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                              Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                                Debtors.                         (Jointly Administered)

                                                                                 Ref. Docket Nos. 271, 352 & 541



                         ORDER DENYING WITHOUT PREJUDICE THE MOTION OF
                           JAMES KOLE FOR RELIEF FROM AUTOMATIC STAY
                            UNDER SECTION 362 OF THE BANKRUPTCY CODE

                           Upon the filing of the Motion of James Kole (Claim Number: 0000020036) for

         Relief from Stay Under Section 362 of the Bankruptcy Code [D.I. 271] filed on October 16, 2020

         (the “Motion”) and Debtors’ Objection to Motion of James Kole for Relief from Automatic Stay

         Under Section 362 of the Bankruptcy Code [D.I. 352] filed on October 27, 2020 (the “Objection”)

         and the parties having conferred and agreed to entry of this order,

                           IT IS HEREBY ORDERED THAT

                           1.        The Motion is DENIED without prejudice.

                           2.        This Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation of this Order.




         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete    list ofNovember
                    Dated:     such information
                                         2nd, 2020may be obtained on theCHRISTOPHER
                                                                              website of the Debtors’ claims and noticing agent at
                                                                                              S. SONTCHI
         http://dm.epiq11.com/TownSports,
                    Wilmington, Delaware or by contacting the undersigned    UNITED counsel
                                                                                      STATESfor BANKRUPTCY
                                                                                                the Debtors.     JUDGE

27262356.1
